
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3857
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 13, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Implementing Recommendations
		  of the 9/11 Commission Act of 2007 to require the Secretary of Homeland
		  Security to include as an eligible use the sustainment of specialized
		  operational teams used by local law enforcement under the Transit Security
		  Grant Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Transit Security and Local Law
			 Enforcement Support Act.
		2.Clarification
			 regarding use of grant funds relating to operational costs of public transit
			 security
			(a)In
			 GeneralSection 1406(b)(2) of the Implementing Recommendations of
			 the 9/11 Commission Act of 2007 (6 U.S.C. 1135(b)(2)) is
			 amended—
				(1)by redesignating
			 subparagraphs (E) through (H) as subparagraphs (F) through (I), respectively;
			 and
				(2)by inserting after
			 subparagraph (D) the following new subparagraph (E):
					
						(E)specialized patrol teams, as defined by the
				Secretary in coordination with the recipients of grants under this section,
				including the sustainment of such teams without fiscal year limitation, as long
				as the eligible public transportation agency applying for grant funds to fund a
				specialized patrol team submits a sustainment plan for maintaining in future
				years the capability or capacity achieved with the grant
				funds;
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of enactment of this Act and shall apply to grants made under section
			 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007
			 (6 U.S.C.
			 1135) on or after such date.
			(c)Authorization of
			 appropriationsSection 1406(m)(1) of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135(m)(1))
			 is amended—
				(1)in subparagraph
			 (D) by striking and at the end;
				(2)in subparagraph
			 (E)—
					(A)by striking
			 10 percent and inserting 50 percent; and
					(B)by striking the
			 period and inserting ; and; and
					(3)by adding at the
			 end the following:
					
						(F)$400,000,000 for
				each of fiscal years 2012 and 2013, except that not more than 50 percent of
				such funds in each of such fiscal years may be used for operational costs under
				subsection
				(b)(2).
						.
				
	
		
			Passed the House of
			 Representatives September 12, 2012.
			Karen L. Haas,
			Clerk
		
	
